UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0 – 20660 DIRECT INSITE CORP. (Exact name of registrant as specified in its charter) Delaware 11-2895590 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 13450 West Sunrise Boulevard, Suite 510, Sunrise, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (631) 873-2900 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] The number of shares of $.0001 par value stock outstanding as of November 14, 2011 was: PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) andDecember 31, 2010 3 Condensed Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosure About Market Risk 16 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 6. Exhibits 18 Signatures 19 CERTIFICATIONS Exhibits DIRECT INSITE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 (In thousands, except share data) September30, 2011 December 31, 2010 (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 in 2011 and 2010 Deferred tax asset – current Prepaid expenses and other current assets Total current assets Property and equipment, net Deferred tax asset Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Accrued severance pay Current portion of capital lease obligations 14 Current portion of notes payable 71 Deferred rent expense 18 Deferred revenue 69 Total current liabilities Leases payable, net of current portion 20 Notes payable, net of current portion 46 Total liabilities Commitments and contingencies Shareholders’ equity Preferred stock, $0.0001 par value; 2,000,000 shares authorized; 0 shares issued and outstanding in 2011 and in 2010 Common stock, $0.0001 par value; 50,000,000 shares authorized; 12,133,661,and 11,717,310, shares issued in 2011 and 2010, respectively; and 12,093,734 and 11,677,383 shares outstanding in 2011 and 2010, respectively 1 1 Additional paid-in capital Accumulated deficit ) Common stock in treasury, at cost- 24,371 shares ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. 3 DIRECT INSITE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2011 and 2010 (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenue $ Costs and expenses Operations, research and development Sales and marketing General and administrative Severance pay to former CEO Depreciation and amortization 74 64 Operating income (loss) ) Other income (expense) Change in fair value of warrant liability Reimbursed proxy costs 14 ) Loss on disposal of fixed assets (1
